Citation Nr: 0615831	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether the rating reduction for lung cancer from 100 percent 
disabling to noncompensable, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).

In April 2003, the veteran raised the issue of entitlement to 
service connection for a bladder disorder, to include as 
secondary to residuals of treatment for the veteran's 
service-connected lung cancer.  Although a letter was sent to 
the veteran in July 2003 with regard to VA's duties to notify 
and to assist, and references were made to this disorder in 
the February 2004 rating decision's discussion of the 
veteran's service-connected PTSD/dementia, this issue has not 
been developed for appellate consideration, and is referred 
to the RO for appropriate action.

In September 2005, the veteran raised the issues of 
entitlement to an increased evaluation for his service-
connected PTSD/dementia disorder, and for entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability.  Although a letter was sent to 
the veteran in October 2005 with regard to VA's duties to 
notify and to assist, no further action appears to have been 
taken on these issues.  Therefore, it has not been fully 
developed for appellate consideration, and is referred to the 
RO for appropriate action.

In May 2006, the veteran raised the issue of entitlement to 
service connection for a bowel disorder.  He also requested 
that his claim for entitlement to service connection for 
dizziness, claimed as loss of balance, be reopened.  As these 
issues have not been developed for appellate consideration, 
they are referred to the RO for appropriate action.




FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO reduced the 
disability rating for the veteran's service-connected lung 
cancer from 100 percent disabling to noncompensable.

2.  The June 2003 rating decision, wherein the RO reduced the 
100 percent disability rating assigned for the veteran's lung 
cancer, was made without adherence to applicable adjudication 
standards as reflected in the applicable law and regulations, 
and is therefore void ab initio.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disabling 
rating for lung cancer are met.  38 C.F.R. § 3.105(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). However, 
given that the Board's decision below amounts to a grant of 
the benefits sought by the veteran on appeal, the Board finds 
that further action to comply with these requirements is not 
necessary.  See ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The applicable legal standard, as summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002), requires that in a rating 
reduction case, the RO must establish that a rating reduction 
was in compliance with applicable VA regulations.  See 
Kitchens v. 


Brown, 7 Vet. App. 320, 325 (1995), (holding that when an RO 
reduces a veteran's disability rating without observing the 
applicable VA regulations, the reduction is void ab initio); 
see also Morton v. Ruiz, 415 U.S. 199, 235, 94 S.Ct. 1055, 
1074, 39 L. Ed. 2d 270 (1974) (holding that where the rights 
of individuals are affected, it is incumbent upon agencies to 
follow their own procedures).

The regulations governing the procedures by which VA may 
reduce a reduction in VA compensation stipulate that a rating 
proposing the reduction or discontinuance of compensation 
payments must be prepared, setting forth all material facts 
and reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).  In addition, in the advanced written notice 
concerning proposed actions, the beneficiary must be informed 
that he or she will have an opportunity for a 
predetermination hearing, provided that a request for such a 
hearing is received by VA within 30 days from the date of the 
notice.  This hearing is to be conducted by VA personnel who 
did not participate in the proposed adverse action.  If a 
predetermination hearing is timely requested, benefit 
payments must be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i).

By a May 2002 rating action, the RO granted the veteran's 
claim of entitlement to service connection for lung cancer, 
and assigned a 100 percent disability rating, effective from 
January 1, 2002.  In a June 2003 rating action, the RO 
reduced the disability rating for the veteran's service-
connected lung cancer from 100 percent disabling to 
noncompensable, effective from September 1, 2003.



In this case, the RO failed to follow the procedures set 
forth in its own regulations as to the reduction in rating 
from 100 percent to noncompensable in its June 2003 rating 
decision.  Specifically, the Board finds that the RO's 
reduction of the veteran's evaluation for the service-
connected lung cancer violated the procedural standards 
imposed under 38 C.F.R. § 3.105(e) and (i), because although 
the veteran requested a predetermination hearing by 
correspondence to the RO in April 2003, the RO failed to 
provide such a hearing before proceeding with the reduction 
in rating.

A review of the record shows that in a January 2003 rating 
action, the RO proposed to reduce the disability evaluation 
for the veteran's service-connected lung cancer from 100 
percent disabling to noncompensable.  The proposed rating 
reduction was based on the results of the veteran's August 
2002 VA examination which showed that his service-connected 
lung cancer was in remission.  The RO issued a letter, in 
March 2003, for the purpose of notifying the veteran of the 
January 2003 rating action and proposal to reduce the 
disability rating for his service-connected lung cancer.  The 
veteran responded in April 2003, within 30 days of the date 
of the notification letter, notifying the RO of his 
disagreement with the proposed reduction in rating, and 
requesting a hearing on the issue.  The RO notified the 
veteran later in April 2003 that he could not file a notice 
of disagreement with a proposed action, and the Board concurs 
on this point.  However, the veteran's timely request for a 
predetermination hearing on the issue of the reduction in 
disability rating was not addressed.  In light of the above, 
it is clear that VA failed to follow regulations setting 
forth the procedural requirements for a reduction in 
disability rating.  That is, the veteran was never afforded 
the opportunity to participate in a predetermination hearing 
as requested prior to the reduction of the disability rating.  
See 38 C.F.R. § 3.105(e), (i).  

In light of the above, the Board must conclude that the June 
2003 rating decision was not in accordance with law and must 
be set aside.  In so concluding, where a 


rating decision was made without observance of law, a remand 
for compliance with that law would normally be an adequate 
remedy; however, in a rating reduction case, the erroneous 
reduction must be vacated and the prior rating restored.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

That is the proper remedy in this case.  The RO's failure to 
follow the procedures set forth in VA regulations as to the 
method by which disability ratings are reduced requires the 
Board to void the RO's June 2003 rating decision, and grant 
the veteran's request for restoration of the 100 percent 
disability rating that had previously been in effect for his 
service-connected lung cancer.


ORDER

Restoration of a 100 percent rating for lung cancer is 
granted, subject to the regulations governing the payment of 
monetary award.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


